On Application por Rehearing.
Watkins, J.
In the application our attention has been called to the fact that since our opinion was rendered herein that Octave Thibodeaux has returned to the custody of the sheriff and is at this time incarcerated within the four walls of the jail and was prior to the time this application was filed.
Considering this a case in which the accused has been sentenced to the extreme penalty of the law, and that our decrees should in doubtful cases favor the liberty of the citizen, and the right of appeal, we have concluded to grant the application and reinstate de-fendimos appeal.*
It is therefore ordered and decreed that our former decree dismissing the appeal of Octave Thibodeaux be set aside, and it is further ordered and decreed that his appeal be reinstated and set down for trial and further proceedings according to law.

ÍTote.—State vs. Wright, 32 An. 1018. On motion to dismiss the court ordered a continuance to a fixed day, and if in the meantime the accused did not return, the appeal -would he dismissed. See 36 An. 864; 41 An. 402; 44 An. 969; Am. and Eng. Ency. Law, 853, Sec. XI, Note 6. — Rtcvobtek.